DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (3AUG2021), claims amended by Applicant (3AUG2021) with further amendment by Examiner’s Amendment (below), Claims 1, 4 – 7,  11, 14, 15, 19, and 20 are allowed.
Authorization for this Examiner's amendment was given via telephone with Steve CHA (Reg. No. 44,069) on 17SEP2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment



This listing of claims replaces all prior versions and listings in the application.


1. (Currently Amended) An electronic device comprising:
a memory;
communication circuitry;
a display; and
a processor connected to the memory, the communication circuitry, or the display,
wherein the processor is configured to:
receive, from a first server, through the communication circuitry, a push message including message content and a field,
identify a type of the push message based on the field, wherein the type is one of a general type, a reserved type or a content type, 
wherein the push message of the general type comprises no message display time in the field,
wherein the push message of the reserved type comprises 
wherein the push message of the content type comprises content information for downloading additional content and the information on the message display time 
if the type of the push message is the general type, 
display the message content of the push message on the display,
if the type of the push message is the reserved type:
store the push message in the memory,
stored push message on the display to the first server,
receive a display control command in response to the request from the first server, and
display the message content of the stored push message on the display at the message display time based on the display control command, and
if the type of the push message is the content type:
store the push message in the memory,
when the current time approaches the message display time, transmit, through the communication circuitry, a content download request to a second server based on the content information,
receive the additional content in response to the content download request, and
display, via the display, the message content of the stored push message and the received additional content 

2-3. (Canceled) 

4. (Previously Presented)	The electronic device of claim 1, wherein the processor is configured to: 
display the message content based on the display control command indicating display, or
delete the push message in the memory based on the display control command indicating not to display.

5. (Previously Presented)	The electronic device of claim 1, wherein, if the type of the push message is the content type, the processor is configured to: 
display a user interface informing receipt of the push message; and


6. (Previously Presented) The electronic device of claim 5, wherein the processor is further configured to:
when a content download-impossible command is received from the second server in response to the content download request, display an error message on the display.

7. (Currently Amended)	The electronic device of claim 1, wherein the content information includes address information for downloading the additional content or location information where the additional content is stored, and the second server is identified based on the content information.

8 – 10. (Canceled) 

11. (Currently Amended) A method of operating an electronic device, the method comprising:
receiving, from a first server, a push message including message content and a field;
identifying a type of the push message based on the field, wherein the type is one of a general type, a reserved type or a content type, 
wherein the push message of the general type comprises no message display time in the field,
wherein the push message of the reserved type comprises 
wherein the push message of the content type comprises content information for downloading additional content and the information on the message display time 
if the type of the push message is the general type, 
displaying the message content of the push message on the display,

storing the push message in a memory of the electronic device,[[;]]
when a current time approaches the message display time, transmitting, to the first server, a request to confirm whether to display the stored push message on a display of the electronic device, and[[;]] 
receiving, from the first server, a display control command in response to the request,[[;]] and
displaying the message content of the stored push message at the message display time on the display based on the display control command; and
if the type of the push message is the content type:
store the push message in the memory,
when the current time approaches the message display time, transmitting, through communication circuitry, a content download request to a second server based on the content information,
receiving the additional content in response to the content download request, and
displayng, via the display, the message content of the stored push message and the received additional content 

12 - 13. (Canceled)	

14. (Previously Presented) The method of claim 11, further comprising:
if the type of the push message is the content type, displaying a user interface informing receipt of the message; and
transmitting a content download request to the second server in response to a user input for the user interface..

15. (Previously Presented) The method of claim 14, further comprising:
when a content download-impossible command is received from the second server in response to the content download request, displaying an error message.



19. (Previously Presented) The method of claim 11, further comprising:
displaying the message content of the push message based on the display control command indicating display, or
deleting the push message in the memory based on the display control command indicating not to display.

20. (Currently Amended) The method of claim 11, wherein the content information includes address information for downloading the additional content or location information where the additional content is stored, and the second server is identified based on the content information.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.


/ERNEST G TACSIK/           Examiner, Art Unit 2644